Citation Nr: 0734750	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a increased disability rating for service-
connected chronic impingement syndrome of the right shoulder 
with acromioclavicular arthritis, subacromial bursitis and 
rotator cuff tendinopathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1976 to October 2000, including service in 
Southwest Asia during the Persian Gulf War.

Procedural history

Service connection for a right shoulder disability was 
initially granted in a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  A 10 percent disability rating was assigned.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 decision of the RO 
which continued the rating assigned for the  veteran's 
service-connected right shoulder disorder at 10 percent 
disabling.  
The veteran requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in a December 2002 statement of 
the case (SOC).  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in January 
2003.

In a June 2003 statement, the veteran requested to testify at 
a personal hearing.  For this reason, the Board remanded this 
case in July 2003.  The veteran testified in April 2004 
before the undersigned Veterans Law Judge at a personal 
hearing held in San Antonio, Texas.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.   

This case was remanded a second time by the Board in December 
2004 for additional evidentiary development.  This was 
accomplished, and in October 2006 the RO issued a 
supplemental statement of the case (SSOC) which increased the 
veteran's service-connected right shoulder disability to 20 
percent disabling.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

Issues not on appeal

An issue previously on appeal, entitlement to service 
connection for a left leg neurological disorder, was remanded 
by the Board in December 2004.  Service connection was 
subsequently granted by the DRO in an April 2006 decision.  
Since the claim was granted, the appeal as to that issue has 
become moot.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

Additionally, in a March 2006 rating action the RO denied the 
veteran's claim of entitlement to service connection for a 
lumbar spine disorder.  The veteran filed a notice of 
disagreement with the March 2006 decision, and a DRO issued a 
statement of the case in January 2007.  However, the veteran 
did not perfect his appeal with the timely submission of his 
substantive appeal (VA Form 9).  Accordingly that issue is 
not before the Board.  See 38 C.F.R. § 20.200 (2007); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Accordingly, the only issue which is now in appellate status 
is the matter of the veteran's entitlement to an increased 
rating for his service-connected right shoulder disability. 

FINDING OF FACT

The veteran's right shoulder disorder is currently manifested 
by arthritis with pain and limited motion.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the service-connected chronic impingement syndrome of the 
right shoulder with acromioclavicular arthritis, subacromial 
bursitis and rotator cuff tendinopathy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected right shoulder disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

As was noted in the Introduction, the Board remanded this 
issue in December 2004.  The RO was to provide the veteran 
with appropriate notice under the Veterans Claims Assistance 
Act of 2000 (the VCAA).  The veteran was also to be accorded 
a physical examination to assess the severity of his right 
shoulder disability.  The RO was then to readjudicate the 
veteran's claim.  

As will be discussed in detail immediately below, the veteran 
was subsequently furnished with full VCAA notice.  He was 
examined in May 2006, and the RO 
Issued a SSOC in October 2006.  Thus, all of the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his increased 
rating claim in a letter from the Appeals Management Resource 
Center (AMC) [issued pursuant to the Board's December 2004 
remand] dated December 15, 2004, which informed the veteran 
"the evidence must show that your service-connected 
disability has gotten worse."  Crucially, the veteran was 
informed of VA's duty to assist him in the development of him 
claim and advised of the provisions relating to the VCAA in 
the above-referenced December 2004 letter from the AMC along 
with an additional letter from the RO dated February 2, 2005. 

Specifically, the veteran was advised in the December 2004 
and February 2005 VCAA letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the SSA.  With 
respect to private treatment records, the letters informed 
the veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with the letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  The February 
2005 letter informed the veteran that records from the 
Wilford Hall Medical Center at Lackland Air Force Base had 
been requested on his behalf.

Both VCAA letters further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidences 
declines to give it to us, asks for a fee to provide it, or 
VA cannot otherwise get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in originals].  
The veteran was also advised in both letters that a VA 
medical examination would be scheduled if necessary to make a 
decision on his claim. 

The December 2004 and February 2005 VCAA letters specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated April 14, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

The veteran was not provided notice of the VCAA prior to the 
initial adjudication of his claim, which was by rating 
decision in December 2001.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  

Crucially, the veteran was provided with VCAA notice through 
the December 2004 and February 2005 VCAA letters and his 
claim was readjudicated in the October 2006 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  The veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA medical 
treatment of the veteran.  
The veteran was also afforded VA examinations in October 2001 
and May 2006, the reports of which reflect that the examiners 
reviewed the veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the veteran testified before 
the undersigned at the Houston RO in April 2004.

Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).



The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Assignment of diagnostic code

The veteran's service-connected right shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 
5010-5201 [arthritis due to trauma-arm, limitation of motion 
of].  See 38 C.F.R. § 4.27 (2007) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen]. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5203.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Codes 5010-5201 because they pertain specifically to the 
symptomatology associated with the veteran's service-
connected right shoulder disability (traumatic arthritis with 
associated limitation of motion).   The Board agrees.  The 
veteran has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Codes 5010-
5201. 

Specific rating criteria

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2007).

The Board observes that the veteran's right upper extremity 
is his major extremity.  See 38 C.F.R. § 4.69 (2007) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 30 percent evaluation in the 
major extremity.  Limitation of motion to 25 degrees from the 
side warrants a 40 percent evaluation for the major 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

Analysis

Schedular rating

As detailed above, Diagnostic Code 5010 instructs to rate the 
veteran based on limitation of motion of the affected joint, 
which in this case is encompassed in Diagnostic Code 5201.

To warrant a 30 percent rating for the veteran's service-
connected right shoulder disability under Diagnostic Code 
5201, the medical evidence must demonstrate limitation of 
motion midway between side and shoulder level, or 45 degrees. 


During the October 2001 VA examination, ranges of motion of 
the veteran's right shoulder were recorded as follows:

								Normal

Forward flexion     	175 degrees				180 degrees
	
Abduction		175 degrees				180 degrees
External rotation	 85 degrees				 90 degrees
Internal rotation 	 90 degrees				 90 degrees
				
See 38 C.F.R. § 4.71 (2007).

During the more recent May 2006 VA examination, ranges of 
motion of the veteran's right shoulder were recorded as 
follows:

								Normal

Forward flexion     	180 degrees				180 degrees
	
Abduction		180 degrees				180 degrees
External rotation	 85 degrees				 90 degrees
Internal rotation 	 85 degrees				 90 degrees
		

The medical evidence of record thus shows that abduction is 
limited to 
175 degrees, which is nowhere near the required 45 degrees 
for a 30 percent disability rating under Diagnostic Code 
5201.

There is no evidence which suggests than more severe 
limitation of motion is present.  Accordingly, a disability 
rating in excess of 20 percent is not warranted under 
Diagnostic Codes 5010-5201.  



DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).

The veteran has complained of right shoulder pain, and such 
has been demonstrated on examination.  Specifically during 
the May 2006 VA examination, the veteran complained of pain 
around 90 degrees of abduction.  Additionally, the veteran 
has testified as to difficulties with incoordination, pain on 
movement and the like.  
See, e.g., the April 2004 hearing transcript, page 4; see 
also the January 2003 substantive appeal.  This evidence of 
additional limitation prompted the RO to increase the 
veteran's service-connected right shoulder disability to 20 
percent disabling in the October 2006 SSOC: "Although you do 
not meet the requirements for a 20 percent evaluation based 
on limitation of motion, consideration was given to 
functional loss to include weakness, fatigability with use, 
incoordination, and painful motion."  Thus, the currently-
assigned 20 percent rating already accounts for additional 
disability pursuant to 38 C.F.R. §§ 4.40 and 4.45.

Thus, there is no indication in the medical evidence that 
assignment of additional disability is warranted in the 
instant case.  Limitation of motion due to pain still does 
not reach the level (limitation to 45 degrees) which would 
allow for the assignment of additional disability.  Moreover, 
the record does not demonstrate, and the veteran has not 
pointed to, any functional loss which would call for the 
assignment of additional disability.  See 38 C.F.R. § 4.10 
(2006).

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right 
shoulder disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 20 percent currently 
assigned for his service-connected right shoulder disability.  
The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to an increased disability rating in excess of 
the currently assigned 
20 percent for service-connected chronic impingement syndrome 
of the right shoulder with acromioclavicular arthritis, 
subacromial bursitis and rotator cuff tendinopathy is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


